           Case 1:19-cr-00366-LGS Document 171 Filed 02/24/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
                                                           :
UNITED STATES OF AMERICA,                                  :      Case No. 19 CR 366
                                                           :
                  -against-                                :      NOTICE OF MOTION
                                                           :
STEPHEN M. CALK,                                           :
                                                           :
                           Defendant.                      :
-----------------------------------------------------------:

         PLEASE TAKE NOTICE that upon the accompanying Motion and Memorandum of Law,

third-party subpoenaed witness Randall Rigby, a resident of Illinois, through his undersigned

attorney, moves this Court before the Honorable Lorna G. Schofield, Unites States District Judge,

at the United States Courthouse for the Southern District of New York, at a date and time to be

determined this Court, for an order quashing or modifying the Grand Jury subpoena recently served

upon him, and for any other relief as the Court may deem just and proper.

         Third-party Randall Rigby respectfully requests oral argument in connection with this

motion if deemed appropriate by the Court.


Dated: February 22, 2021
                                             Respectfully submitted,


                                             By: /s/ Matthew S. Ryan
                                             Matthew S. Ryan
                                             Terence H. Campbell (pro hac application in process)
                                             Cotsirilos, Tighe, Streicker, Poulos & Campbell
                                             33 N. Dearborn St., Suite 600
                                             Chicago, Illinois 60602
                                             Tel: (312) 263-0345

                                             Attorneys for Third Party Randall Rigby
         Case 1:19-cr-00366-LGS Document 171 Filed 02/24/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that true and correct copies of the foregoing
Notice of Motion related Motion and Memorandum In Support of Third-Party Randall Rigby
To Quash and/or Modify Grand Jury Subpoena were served electronically on other counsel of
record on February 18, 2021 via the CM/ECF system.



                                                            /s/ Matthew S. Ryan
